Citation Nr: 1420778	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran has not worked since 1983 and the evidence suggests that he may be unemployable due, at least in part, to his service-connected PTSD.  Specifically, at the 2009 VA examination, he reported that because he could not "think right, things get tangled up" and his persistent self-doubt led him to take apart engines he had already rebuilt correctly as a mechanic.  Thus, the Veteran has implicitly asserted that he is unemployed due, at least in part, to his service-connected disability.  As such, a claim for TDIU benefits is considered part of the claim for a higher initial rating for PTSD.  Rice.

In an October 2013 statement, the Veteran's representative stated that the Veteran has contended that his psychiatric symptoms have been more severe than rated for the entire appeal period.  Moreover, in the January 2014 Informal Hearing Presentation the representative stated that the Veteran's symptoms could have increased in severity since the most recent VA examination, conducted in July 2010.  Thus the Board finds a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the most recent mental health treatment record in the claims file is dated in July 2009.  On remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since July 2009.  Any identified records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any private or VA providers who treated him for mental health after July 2009.  After securing any necessary authorizations, obtain any identified treatment records, physically or electronically.

2.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms and the impact of his PTSD on his ability to work.  Provide an appropriate amount of time to submit this lay evidence.

4.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his psychiatric disability.  The examiner must comment on the impact of the psychiatric disability on the Veteran's ability to work.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms should be noted and the examiner should estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal, to include the Veteran's entitlement to a TDIU.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

